Case 3:18-cr-00280-RDM Document 260 Filed 08/10/20 Page 1 of 1

THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

UNITED STATES OF AMERICA,
v. : 3:18-CR-279
: (JUDGE MARIANI)
MICHAEL RINALDI, :
Defendant.
UNITED STATES OF AMERICA,
v. : 3:48-CR-280
: (JUDGE MARIANI)
MICHAEL RINALDI,
Defendant.
ORDER

 

n) Z q
AND NOW, THIS __/ C Eoay OF AUGUST, 2020, for the reasons set forth in

this Court’s accompanying memorandum opinion, IT IS HEREBY ORDERED THAT
Defendant Michael Rinaldi’s “Motion to Dismiss” (3:18-cr-279, Doc. 310; 3:18-cr-280, Doc.

255) is DENIED.

 

Lah Ll

Robert D. Mariani
United States District Judge

 
